Citation Nr: 0520825	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sickle cell 
disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for left knee 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from March 1976 to 
February 1983.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In November 
2003, the Board remanded the issues for further development.  

The issue of entitlement to service connection for left knee 
arthritis is addressed in the REMAND portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a diagnosis of Hemoglobin SC disease.  

2.  The veteran's diabetes mellitus was diagnosed many years 
after service.  


CONCLUSIONS OF LAW

1.  The veteran's sickle cell disease was incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran's diabetes mellitus was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
December 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining, as well 
as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the December 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in December 2004 which 
was after the rating decision on appeal.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the December 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
these claims, the evidence needed to substantiate such 
claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including VA 
treatment records.  The appellant has also been afforded the 
benefit of VA examinations during the appeal period.  
Neither the appellant nor his representative has indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records and 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claims.
 
Analysis
 
The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Sickle Cell Disease

Service medical records from May 1980 showed the veteran had 
sickle cell anemia, sickle cell trait.  Post-service private 
medical records indicated that the veteran had sickle cell 
trait.  A July 1996 record from the Austin Diagnostic Clinic 
stated that the veteran's last flare up attributable to 
sickle cell was in service and that the veteran in 1996 
suffered from fatigue.  The veteran's report of medical 
history at time of separation showed that he had 2 episodes 
of hematuria probably associated with sickle cell trait.  

The veteran was afforded a VA examination in January 2005.  
The examiner indicated that the veteran had no history of 
sickle cell crisis.  The diagnosis was Hemoglobin SC disease.  
The examiner opined that this is a variant of the sickle cell 
syndromes that is distinct from sickle cell anemia.  The 
examiner found that the veteran did not have sickle cell 
trait.  The examiner stated that the veteran has been 
asymptomatic since his separation from active military 
service, however the CBC showed decline in hematocrit from 
July 1996 which was indicative of the disease.  The 
peripheral smear showed target but no sickle cells which 
further confirmed the diagnosis of Hemoglobin SC.  The 
examiner concluded that the veteran's disorder was related to 
his anemia diagnosed in service.  

The veteran's records in the claims folder include a current 
diagnosis of Hemoglobin SC disease, indication that he had 
sickle cell anemia in service, and a medical opinion that the 
current disorder is related to the anemia diagnosed in 
service.  Thus, the evidence has demonstrated that there is a 
causal relationship between service and the veteran's 
Hemoglobin SC disease.  Therefore, in giving the veteran the 
benefit of the doubt, the Board finds that the evidence is in 
relative equipoise with regard to the claim.  Therefore, 
service connection is warranted for sickle cell disease.  38 
U.S.C.A. § 5107(b).  

Diabetes Mellitus

The veteran's service medical records are negative for 
diabetes.  Post-service private medical records showed that 
the veteran's diabetes mellitus Type II had its onset in 
August 1996, which was over 13 years after service.  The 
Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
diabetes mellitus is related to service.  The veteran argued 
in his notice of disagreement and Form 9 appeal that his 
diabetes was due to a poor diet in service.  However, the 
veteran as a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran's entrance and separation examination do 
not indicate any diabetes.  There is no indication that the 
veteran received treatment for diabetes during service, and 
there is nothing in the service medical records suggesting 
that the veteran had diabetes.  Furthermore, post service 
medical records do not relate the veteran's current diabetes 
mellitus to service.  

Thus, the totality of the evidence suggests that the 
veteran's diabetes mellitus was first manifested some 13 
after the veteran's service.  In sum, all of the competent 
(medical) evidence weighs against a finding that the 
veteran's diabetes mellitus is service-connected.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to service connection for sickle cell disease is 
granted.  To this extent, the appeal is allowed.

Entitlement to service connection for diabetes mellitus is 
denied.  


REMAND

A November 2003 Board remand indicated that the veteran 
should be scheduled for an orthopedic examination to 
determine whether it is at least as likely as not that the 
veteran's left knee arthritis was incurred in or aggravated 
by service.  During the January 2005 VA examination, the 
examiner indicated that there are no service medical records 
indicating a left knee disorder and opined that there was no 
service-connected relationship to the veteran's current 
complaint of left knee osteoarthritis, pain, functional 
impairment, or impact on functional impairment, or impact on 
functional activities.  However, on his February 1983 report 
of medical history at the time of separation from service, 
the veteran indicated that he had arthritis, a trick or 
locked knee, and the examiner noted that the veteran had a 
sore painful left knee usually in a cold climate.  Thus the 
Board finds that another VA examination by a different 
examiner is warranted to determine the nature and etiology of 
the veteran's left knee arthritis.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran for an 
orthopedic examination.  The claims folder and 
a copy of this REMAND must be made available 
to and be reviewed by the examiner prior to 
the examination.  The examiner's attention is 
directed to veteran's entrance examination 
where he did not check off a history of 
arthritis; treatment records from April 1977 
recounting a high school knee injury; the 
February 1983 report of medical history 
indicating arthritis and a sore painful left 
knee; and Dr. Frets' July 1996 treatment 
records finding that the etiology of the 
veteran's arthritis is unknown.  The 
examiner's report should fully set forth all 
current complaints, and should describe in 
detail the extent of any functional loss due 
to the veteran's left knee arthritis.  In 
addition, the examiner should express an 
opinion as to whether it as likely as not that 
the veteran incurred or aggravated his left 
knee arthritis while in service.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


